Sweeney, J.
(dissenting). I am unable to agree with the result reached by the majority and the concurring opinion to affirm and, therefore, dissent and vote to reverse. In my view, the trial court properly left it to the jury to determine whether Jeffries and Whitacre were accomplices (see CPL 60.22, subd 2; People v Basch, 36 NY2d 154, 157). Furthermore, the defendant took no exception. Consequently, the court, as urged by defendant on this appeal, should have further charged that the testimony of one accomplice may not be used to corroborate the testimony of another accomplice. Such failure, in my opinion, was error. Although it may be argued that the error does not require reversal where the record demonstrates the presence of sufficient independent corroborative evidence (see People v Lebovitz, 31 AD2d 960, affd 26 NY2d 924), my examination of the entire record reveals an absence of the necessary corroboration. While Edmond’s mother testified that she received a knife set from her son and the victim testified that a knife set was stolen from his house, the victim never identified, at trial, the knives in evidence as being the ones stolen. Nor was any of the stolen property recovered from the defendant. Consequently, the judgment must be reversed and a new trial ordered.